                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
                                                         DATE FILED: 01/28/20
        ZareKhorozianLaw, LLC                                                               1047 Anderson Avenue
                                                                                            Fort Lee, NJ 07024
                                                                                            T: (201) 957-7269
                                                                                            F: (201) 224-9841
                                                                                            www.zkhorozianlaw.com
                                                                                            *Licensed in NJ & NY

                                                                                            Zare Khorozian
                                                                                            zare@zkhorozianlaw.com

                                                 January 27, 2020

        VIA ECF
        The Honorable Gregory H. Woods
        United States District Court Judge                       MEMORANDUM ENDORSED
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street, Room 2260
        New York, NY 10007

                                          RE: Calcano v. PR Design Co., Inc.
                                           Case No. 1:19-cv-09583-GHW
        Dear Judge Woods:

                 The undersigned represents the Plaintiff, Marcos Calcano, on behalf of himself and all other
        persons similarly situated, in the above captioned action. The Plaintiff respectfully requests a 30-day
        adjournment/extension of the (1) Initial Conference currently scheduled for February 11, 2020 at 4:30
        pm; (2) Initial Conference proposed case management plan submission date; and (3) answer due date.
        Plaintiff also respectfully requests that this case be removed from the Court’s mediation program until an
        appearance is made in this matter on behalf of Defendant. The purpose of this request is Defendant has
        not answered or appeared in this action. No prior adjournment/extension request has been made in this
        matter.

                We thank the Court for its time and consideration.

                                                                         Respectfully submitted,

                                                                         Zare Khorozian, Esq.
                                                                         Zare Khorozian
                                                                         Zare Khorozian
                                                                         Zare Khorozian Law, LLC


The initial pretrial conference scheduled for February 11, 2020 is adjourned to March 12, 2020 at 2:00 p.m. The
joint status letter and proposed case management plan described in the Court’s October 18, 2019 order are due no
later than March 5, 2020. The parties are directed to participate in a mediation which should take place no later
than February 27, 2020. The Court will not extend the deadline for Defendant to answer or otherwise respond to
the complaint, but will consider such an application from Defendant after it has appeared in this case.
SO ORDERED.
                                                                      _____________________________________
Dated: January 28, 2020                                                      GREGORY H. WOODS
New York, New York                                                          United States District Judge
